DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 21-33) in the reply filed on 2/19/2021 is acknowledged.
Claims 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.
Claim Objections
Claim 30 is objected to because of the following informalities:  line 3 states “a distal portion”, this should be “the distal portion” since the inner shaft distal portion was established in claim 21 line lines 8-9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 refers back to claim 1 which is cancelled.  Therefore it is unclear what claim the applicant intended.  In order to advance prosecution the examiner assumes this should be claim 21.
Claim 29 requires the tissue-dissecting electrode is electrically deactivated during delivery of electrosurgical energy to at least one of the pair of jaw members; it is unclear what is doing the deactivating.  Also it is unclear what is delivering electrosurgical energy because claim 21 states “a tissue-dissecting electrode disposed on one of the pair of jaw members and configured to electrosurgically dissect tissue”.  Claim 21 applies electrosurgical energy through the tissue-dissecting electrode which is used for dissecting tissue making it unclear how claim 21 can be arranged to not deliver the electrosurgical energy to the tissue dissecting electrode when dissecting tissue.  Additionally, the claim has not established any other electrodes or structure for delivery of electrosurgical energy. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28, 31, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US Publication 2012/0059371).
Referring to Claim 21, Anderson et al teaches an electrosurgical instrument, comprising: an elongated shaft coupled to a housing and defining a longitudinal axis (e.g. Figure 1, Element 12 and housing 20); a movable handle operably coupled to the elongated shaft and configured to move the elongated shaft along the longitudinal axis (e.g. Figure 1, Element 40.  The examiner notes that Paragraph [0070] of the published instant application discloses that movable handle 122 may be manipulated to impart longitudinal motion and longitudinal motion of the outer shaft member 160 serves to move the end effector 114 between the open configuration and the closed configuration); a pair of jaw members disposed at a distal portion of the elongated shaft, at least one of the pair of jaw members movable relative to the other jaw member between an open position and a closed position (e.g. Figure 1, Elements 110 and 120); an inner shaft axially disposed within the elongated shaft and having a distal portion coupled to at least one of the pair of jaw members and a proximal portion disposed within the housing, wherein movement of the elongated shaft along the longitudinal axis and relative to the inner shaft moves at least one of the pair of jaw members between the open and closed 
    PNG
    media_image1.png
    566
    603
    media_image1.png
    Greyscale


Referring to Claim 22, Anderson et al teaches the electrosurgical instrument according to claim 21, wherein at least one of the pair of jaw members includes an insulator configured to electrically insulate the tissue-dissecting electrode (e.g. Paragraphs [0042] and [0052] discloses insulators and Figures 4A-4D and 5A- 7, Elements 129 and 139).

Referring to Claim 23, Anderson et al teaches the electrosurgical instrument according to claim 21, wherein the tissue-dissecting electrode and a tissue sealing surface disposed on one of the pair of jaw members are configured to deliver bipolar electrosurgical energy to 

Referring to Claim 24, Anderson et al teaches the electrosurgical instrument according to claim 21, wherein the tissue-dissecting electrode is configured to couple to a return pad and deliver monopolar electrosurgical energy to tissue (e.g. Paragraph [0052] discloses the using return electrodes as a remote pad for monopolar cutting).

Referring to Claim 25, Anderson et al teaches the electrosurgical instrument according to claim 21, wherein the tissue-dissecting electrode is secured to at least one of the pair of jaw members by an insulator (e.g. Paragraphs [0042] and [0052] discloses insulators and Figures 4A-4D and 5A- 7, Elements 129 and 139).

Referring to Claim 26, Anderson et al teaches the electrosurgical instrument according to claim 21, wherein at least one of the pair of jaw members includes an electrically conductive tissue sealing surface disposed in spaced relation to the tissue-dissecting electrode and configured to connect to a source of electrosurgical energy (e.g. Paragraph [0052] and Figure 3A and 3B, sealing plate 112 and 122).

Referring to Claim 27, Anderson et al teaches the electrosurgical instrument according to claim 21, wherein the tissue-dissecting electrode extends distally from a distal end of one of the pair of jaw members (e.g. Figure7, Element 338).

Referring to Claim 28, Anderson et al teaches the electrosurgical instrument according to claim 21, wherein the tissue-dissecting electrode is configured to dissect tissue when the at least one of the pair of jaw members is in the open position (e.g. Paragraph [0053] discloses jaw members 110, 120 in the open positon, tissue disposed between jaw members 11, 120 may be electrically transected, or cut).
Referring to Claim 31, Anderson et al teaches the electrosurgical instrument according to claim 21, further comprising a knife configured to move through a knife channel extending along at least one of the pair of jaw members to cut tissue (e.g. Figure 8, Element 437).
Referring to Claim 33, Anderson et al teaches the electrosurgical instrument according to claim 21, wherein one of the pair of jaw members is mechanically coupled to a distal end of the elongated shaft (e.g. Figures 3A and 3B, jaw 120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US Publication 2012/0059371) in view of Dumbauld et al (US Publication 2012/0253344).
Referring to Claim 29, Anderson et al teaches the electrosurgical instrument according to claim 21, except wherein the tissue-dissecting electrode is electrically deactivated during delivery of electrosurgical energy to at least one of the pair of jaw members. 	Dumbauld et al teaches that it is known to use deactivation of dissection electrodes when applying electrosurgical energy for sealing as set forth in Paragraph [0047] to provide sealing energy to seal the tissue without further cutting the tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Anderson et al, with deactivation of dissection electrodes when applying electrosurgical energy for sealing as taught by Dumbauld et al, since such a modification would provide the predictable results of sealing energy to seal the tissue without further cutting the tissue.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US Publication 2012/0059371) in view of Evans et al (US Publication 2013/0046306).

Referring to Claim 30, Anderson et al teaches the electrosurgical instrument according to claim 21, except further comprising: a cam pin mechanically coupled to a distal portion of the inner shaft; a cam slot disposed on one of the pair of jaw members and configured to receive the cam pin to move at least one of the pair of jaw members between the open position and 
 	Evans et al teaches that it is known to use a cam pin mechanically coupled to a distal portion of the inner shaft; a cam slot disposed on one of the pair of jaw members and configured to receive the cam pin to move at least one of the pair of jaw members between the open position and the closed position upon movement of the elongated shaft along the longitudinal axis and relative to the inner shaft as set forth in Figure 4 and Paragraph [0055] to provide structural stability and support as the jaw members are moved. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Anderson et al, with a cam pin mechanically coupled to a distal portion of the inner shaft; a cam slot disposed on one of the pair of jaw members and configured to receive the cam pin to move at least one of the pair of jaw members between the open position and the closed position upon movement of the elongated shaft along the longitudinal axis and relative to the inner shaft as taught by Evans et al, since such a modification would provide the predictable results of structural stability and support as the jaw members are moved.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US Publication 2012/0059371) in view of Swoyer et al (US Publication 2006/0036235).
Referring to Claim 32, Anderson et al teaches the electrosurgical instrument according to claim 21, further comprising a switch extending from the housing (e.g. Figure 1, Element 70 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,776. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792